DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 5/13/2021 have been entered.  In the amendment, claims 11, 12, 15, 17, and 19 have been amended.  Claim 13 has been cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 7-13, filed 5/13/2021, with respect to the rejections of claims 11, 12, and 14-20 under 35 U.S.C. §§ 112(a) and 102(a)(1) have been fully considered and are persuasive in view of Applicant’s amendment and the examiner’s amendment below.  The rejections of claims 11, 12, and 14-20 under 35 U.S.C. §§ 112(a) and 102(a)(1) have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone message received from Aaron Deditch on 6/7/2021. 
1) Claim 19, line 15, the language “is in particular a” has been changed as follows: 
--is a-- 
2) Claim 20, line 16, the language “is in particular a” has been changed as follows: 
--is a-- 

Allowable Subject Matter
Claims 11, 12, and 14-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 recites a method for processing an echo signal received from an acoustic sensor, the method comprising: detecting the echo signal over a temporal measurement interval; ascertaining a minimum value which describes a minimum amplitude of the echo signal within the measurement interval; ascertaining an amplitude value which describes an amplitude of the echo signal within a measurement window, the measurement window being a predefined time interval within the measurement interval; ascertaining a difference between the minimum value and the amplitude value; and determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, wherein the interference signal of the second type is an interference caused by a wide-band interferer, and wherein in the ascertainment of the amplitude value, an average value or a median value of the echo signal is ascertained within the measurement window as the amplitude value. 
Independent claim 12 recites a method for processing an echo signal received from an acoustic sensor, the method comprising: detecting the echo signal over a temporal measurement interval; ascertaining a minimum value which describes a minimum amplitude of the echo signal within the measurement interval; ascertaining an amplitude value which describes an amplitude of the echo signal within a measurement window, the measurement window being a predefined time interval within the measurement interval; ascertaining a difference between the minimum value and the amplitude value; and determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, wherein the interference signal of the second type is an interference caused by a wide-band interferer, and wherein the measurement window is temporally situated in no more than a half of the measurement interval and no less than a quarter of the measurement interval, which is an end of the measurement interval. 
Independent claim 15 recites a method for processing an echo signal received from an acoustic sensor, the method comprising: detecting the echo signal over a temporal measurement interval; ascertaining a minimum value which describes a minimum amplitude of the echo signal within the measurement interval; ascertaining an amplitude value which describes an amplitude of the echo signal within a measurement window, the measurement window being a predefined time interval within the measurement interval; ascertaining a difference between the minimum value and the amplitude value; and determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, wherein the interference signal of the second type is an interference caused by a wide-band interferer, and wherein, based on whether the interference signal is an interference signal of the first type or an interference signal of the second type, a signal shape is selected, which is used for an excitation of the acoustic transducer, whose echo is found in the echo signal. 
Independent claim 17 recites a method for processing an echo signal received from an acoustic sensor, the method comprising the following steps: detecting the echo signal over a temporal measurement interval; ascertaining a minimum value which describes a minimum amplitude of the echo signal within the measurement interval; ascertaining an amplitude value which describes an amplitude of the echo signal within a measurement window, the measurement window being a predefined time interval within the measurement interval; ascertaining a difference between the minimum value and the amplitude value; and determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, and wherein the interference signal of the second type is an interference caused by a wide-band interferer, and wherein, based on the amplitude value and a comparison value, it is ascertained whether an interference signal of the first type or an interference signal of the second type exists or whether no interference signal exists. 
Independent claim 19 recites a device for processing an echo signal received from an acoustic sensor, comprising: a signal processor configured to perform the following: detecting the echo signal over a temporal measurement interval; ascertaining a minimum value which describes a minimum amplitude of the echo signal within the measurement interval; ascertaining an amplitude value which describes an amplitude of the echo signal within a measurement window, the measurement window being a predefined time interval within the measurement interval; ascertaining a difference between the minimum value and the amplitude value; and determining, based on the ascertained difference, whether the echo signal includes an interference signal of the first type or an interference signal of the second type~ wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, and wherein the interference signal of the second type is an interference caused by a wide-band interferer. 
Independent claim 20 recites a vehicle, comprising: an acoustic sensor; and a device for processing an echo signal received from the acoustic sensor, including a signal processor configured to perform the following: detecting the echo signal over a temporal measurement interval; ascertaining a minimum value which describes a minimum amplitude of the echo signal within the measurement interval; ascertaining an amplitude value which describes an amplitude of the echo signal within a measurement window, the measurement window being a predefined time interval within the measurement interval; ascertaining a difference between the minimum value and the amplitude value; and determining, based on the ascertained difference, whether the echo signal includes an interference signal of the first type or an interference signal of the second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, and wherein the interference signal of the second type is an interference caused by a wide-band interferer. 
The claimed limitations 
as recited in combination in independent claim 11, in particular, “determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
as recited in combination in independent claim 12, in particular, “determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
as recited in combination in independent claim 15, in particular, “determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
as recited in combination in independent claim 17, in particular, “determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, and wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
as recited in combination in independent claim 19, in particular, “determining, based on the ascertained difference, whether the echo signal includes an interference signal of the first type or an interference signal of the second type~ wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, and wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
and 
as recited in combination in independent claim 20, in particular, “determining, based on the ascertained difference, whether the echo signal includes an interference signal of the first type or an interference signal of the second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, and wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Reiche (EP 1562050), teaches a method for processing an echo signal received from an acoustic sensor, comprising the following steps: detecting the echo signal over a temporal measurement interval; ascertaining a minimum value which describes a minimum amplitude of the echo signal within the measurement interval; ascertaining an amplitude value which describes an amplitude of the echo signal within a measurement window, the measurement window being a predefined time interval within the measurement interval; ascertaining a difference between the minimum value and the amplitude value; and determining, based on the ascertained difference, whether echo signal comprises an interference signal of a first type or an interference signal of a second type. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 11, in particular, “determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
as recited in combination in independent claim 12, in particular, “determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
as recited in combination in independent claim 15, in particular, “determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
as recited in combination in independent claim 17, in particular, “determining, based on the ascertained difference, whether echo signal includes an interference signal of a first type or an interference signal of a second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, and wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
as recited in combination in independent claim 19, in particular, “determining, based on the ascertained difference, whether the echo signal includes an interference signal of the first type or an interference signal of the second type~ wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, and wherein the interference signal of the second type is an interference caused by a wide-band interferer” 
and 
as recited in combination in independent claim 20, in particular, “determining, based on the ascertained difference, whether the echo signal includes an interference signal of the first type or an interference signal of the second type; wherein the interference signal of the first type is a narrow-band interference or an interference caused by a CW interferer, and wherein the interference signal of the second type is an interference caused by a wide-band interferer”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645